Citation Nr: 0716510	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  04-17 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for impingement syndrome, 
left shoulder with degenerative changes as secondary to the 
service connected residuals of a left wrist strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Wife


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1943 through 
July 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

Pursuant to a motion filed at the time of the veteran's 
travel board hearing and the Board's granting thereof, this 
case has been advanced on the Board's docket under 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2006).


FINDING OF FACT

The veteran has impingement syndrome and arthritis of the 
left shoulder that was not present until many years following 
service and is not related to his service-connected residuals 
of a left wrist strain, or to any other incident of service.


CONCLUSION OF LAW

Impingement syndrome, left shoulder with degenerative changes 
was not incurred in, or aggravated by active service, and 
arthritis may not be presumed to have been so incurred, nor 
is such disorder proximately due to, or the result of, a 
service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

While in the present appeal, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claim for service connection, he was not 
provided with the notice of the type of evidence necessary to 
establish a disability rating or an effective date for the 
disability on appeal until December 2006.  Despite the 
untimely notice provided to the veteran concerning these 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of the final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In that 
regard, the Board concludes below that the preponderance of 
the evidence is against the appellant's claim for service 
connection.  Thus, any question as to the appropriate 
disability rating or effective date to be assigned is 
rendered moot.

In the instant case, the RO sent a letter in October 2003 
(prior to the December 2003 adverse decision) which 
adequately informed the veteran of the evidence and 
information (1) necessary to substantiate the claim; (2) that 
VA would seek to provide; and (3) that the veteran was 
expected to provide.  The letter also essentially told the 
veteran to submit any information or evidence in his 
possession.  The RO additionally requested that the veteran 
identify any relevant records and/or additional supporting 
information or evidence, and submit authorizations to the RO 
so that the RO could obtain the records or other evidence on 
his behalf.  In light of the foregoing, the Board finds that 
the veteran has not been prejudiced by any notice deficiency.  

The Board further notes that the veteran's service medical 
records and VA treatment records have been obtained.  
Additionally, the veteran was afforded a VA examination of 
the left shoulder and a hearing before the undersigned 
veterans law judge.  The veteran has not identified any 
further evidence with respect to his claim, and the Board is 
similarly unaware of any such evidence.  Thus, VA's duty to 
assist the veteran has been fulfilled.

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claims by the originating agency 
were insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.


Legal Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

Service connection may be granted for a disability that is 
proximately due to, or the result of, a service-connected 
disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.310 (2006).  To establish entitlement to service 
connection on a secondary basis, there must be competent 
medical evidence of record establishing that a current 
disability is proximately due to, or the result of, a 
service-connected disability.  See Lantham v. Brown, 7 Vet. 
App. 359, 365 (1995).

Certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service. 38 U.S.C.A. 
§§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).


Analysis

The veteran contends that his arthritis and impingement of 
the left shoulder was caused by his service-connected 
residuals of his left wrist injury.

The veteran does not claim, and the evidence does not show, 
that he developed a left shoulder disability during service 
or for many years after discharge from service.  

The veteran submitted numerous VA outpatient and private 
medical records to substantiate his claim.  These records 
show complaints of, and treatment for, arthritis of the left 
shoulder beginning in December 2002.  The December 2002 
treatment record revealed a mildly tender acromioclavicular 
joint and over the long head of the bicep tendon, as well as 
some crepitus from the bilateral shoulders.  Subsequent 
treatment records show treatment for arthritis of the 
shoulders and wrists with medication.    

The veteran was also afforded a VA examination in October 
2003.  The examiner noted that the veteran complained of 
shoulder pain beginning six months prior to the examination.  
The veteran reported shoulder pain extending down into his 
arm but not up into his neck.  On examination, the shoulder 
had 80 degrees of glenohumeral abduction with 60 degrees of 
external rotation and 40 degrees of internal rotation.  
Muscle strength was good and essentially equal, bilaterally.  
X-rays reviewed from December 2002 indicated no 
abnormalities.  X-rays taken in conjunction with the 
examination revealed a normal shoulder.  The examiner opined 
that the veteran's shoulder pain was most likely due to an 
impingement syndrome with some degenerative changes in the 
interval between the scapula and the rotator cuff tendons.  
The examiner also stated that he didn't believe the veteran 
had a definite shoulder problem, nor did he believe the 
shoulder pain was secondary to the wrist problem.

The veteran was afforded a hearing in February 2007 during 
which he testified that he received treatment for his 
shoulder pain at the Dallas VA medical center.  He also 
stated that his treating VA physician told him that his 
shoulder condition was caused by his left wrist condition, 
and alleged that this statement was written in his VA medical 
records.  The veteran was provided with 60 days to submit 
evidence showing a nexus between his left shoulder condition 
and his left wrist condition.  The veteran submitted VA 
medical records dated February 2005 through January 2007 that 
showed complaints of, and treatment for arthritis of the left 
shoulder.  However, there was no comment by the veteran's 
treating physicians relating his left shoulder condition to 
his left wrist condition.  The veteran did not submit any 
additional evidence within the 60 day period.  

While the VA outpatient records show complaints of left 
shoulder and left wrist pain and treatment for arthritis of 
the wrists and shoulders, there is no objective medical 
evidence that his left shoulder condition was caused by his 
service-connected residuals of a left wrist sprain.  The 
veteran's own assertions are the only evidence indicating 
that his service-connected residuals of a left wrist injury 
caused his left shoulder condition.  The Board has given 
careful consideration to these assertions, especially the 
testimony of the veteran at his hearing.  However, as a lay 
person, the veteran lacks the capacity to provide evidence 
that requires specialized knowledge, skill, experience, 
training, or education.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  If the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(993).  Additionally, the VA examiner at the October 2003 VA 
examination specifically stated that he did not believe that 
the veteran's left shoulder pain was secondary to his wrist 
problem

The evidence of record does not show that the veteran's 
service-connected left wrist injury caused or aggravated the 
veteran's left shoulder condition.  Accordingly, the 
preponderance of the evidence is against entitlement to 
service connection for an impingement syndrome, left shoulder 
with degenerative changes as secondary to residuals of a left 
wrist sprain.  As there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
appellant's claim that would give rise to a reasonable doubt 
in favor of the appellant, the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for an impingement syndrome, left shoulder 
with degenerative changes as secondary to residuals of a left 
wrist sprain is denied.



____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


